Citation Nr: 1314668	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  12-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from December 2000 to July 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran was provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.   


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the application to reopen a claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 
 






REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  

Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

In November 2012, the Veteran perfected an appeal to the Board on a claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

In a written statement received in April 2013, and prior to the Board promulgating a decision in the appeal, the Veteran withdrew his appeal in the claim. 

Accordingly, the Board does not have appellate jurisdiction to review the appeal and the appeal is dismissed.  


ORDER

The appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder is dismissed.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


